345 S.W.3d 893 (2011)
STATE of Missouri, Respondent,
v.
Brent J. ROGERS, Appellant.
No. WD 72562.
Missouri Court of Appeals, Western District.
August 2, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 30, 2011.
Jeffrey S. Eastman, Gladstone, MO, for Appellant.
Jamie P. Rasmussen, Jefferson City, MO, for Respondent.
Before JAMES EDWARD WELSH, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
Brent J. Rogers appeals the circuit court's judgment finding him to be a persistent offender and guilty of driving while intoxicated. We affirm. Rule 30.25(b).